Case: 17-41058       Document: 00514626251         Page: 1     Date Filed: 09/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 17-41058                       September 4, 2018
                                   Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
ENEDELIA RIVAS,

               Plaintiff - Appellant

v.

WAL-MART STORES TEXAS, L.L.C.,

               Defendant – Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:16-CV-224


Before HIGGINBOTHAM, JONES, and SMITH Circuit Judges.
PER CURIAM: *
       After reviewing the briefs, record, and relevant precedent, we AFFIRM
the district court’s adoption of the magistrate’s report and recommendation
essentially for the reasons set forth therein. See 5TH CIR. R. 47.6.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.